Citation Nr: 1722748	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  14-09 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to service connection for a right hip disability.  

3.  Entitlement to a rating in excess of 30 percent for major depressive disorder with adjustment disorder and anxiety and depressed mood.  

4.  Entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days for a service-connected disability.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to April 2004.  She also had periods of Reserve service, to include a period of active duty for training (ACDUTRA) from August 1987 to December 1987.

This matter comes to the Board of Veterans Appeals (Board) from March 2012 and October 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran filed a notice of disagreement (NOD) with the denial of all of the issues addressed in the March 2012 rating decision.  During a February 2014 informal conference with a Decision Review Officer (DRO), it was recorded that a grant of service connection for headaches would satisfy her appeal of the issues being discussed other than for fibromyalgia.  Subsequently, in March 2014, the RO granted service connection for headaches.  As such, the statement of the case (SOC) arising out of the March 2012 rating decision solely included the fibromyalgia issue.  Thus, the appeal was properly limited to that issue when the Veteran perfected the appeal later in March 2014.  The other three issues were appealed from the October 2014 rating decision.

The case was most recently before the Board in August 2016.  At that time, the Board dismissed the claim of service connection for a left foot disability and denied a higher rating for right great toe bunion.  The Board also noted that an appeal had been perfected for the four issues identified on the title page.  However, they were not addressed at that time due to a pending Board hearing request.  Subsequently, in April 2017, the Veteran's representative withdrew the request for a Board hearing.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

With respect to the fibromyalgia claim, the Veteran is a Persian Gulf veteran as defined in 38 C.F.R. § 3.317(e) due to service in the Southwest Asia theater of operations.  Thus, the provisions of 38 C.F.R. § 3.317 are potentially applicable.  A medically unexplained chronic multisymptom illness (MUCMI) is a qualifying chronic disability under these provisions and fibromyalgia is specifically listed as a MUCMI.  See 38 C.F.R. § 3.317(a)(2)(i)(B)(2).

The primary threshold question is whether the Veteran in fact has fibromyalgia.  A February 2012 VA examiner reported that the Veteran does not meet the criteria for a diagnosis of fibromyalgia, noting cardinal areas of musculoskeletal pain associated with a diagnosis of fibromyalgia were not involved.  Although some of her symptoms were noted to overlap with fibromyalgia, those symptoms were attributed to service-connected depression.  Given the Veteran's continued joint complaints and the time elapsed since the VA examination, the Board finds that a new VA examination is warranted with respect to fibromyalgia.  

With respect to a right hip disability, a June 2006 service record reflects that the Veteran was on ACDUTRA from June 15, 2006 to June 30, 2006.  Thigh pain was determined to have had its onset in the line of duty as a result of carrying and lifting heavy mess section equipment.  The impression of x-ray examination on June 30, 2006 included an assessment was right hip bursitis.  The assessment later that same month was resolved trochanteric bursitis of the right hip, and no evidence of significant arthritic changes was noted. 

In an April 2009 Reserve record, the Veteran noted hip problems, and an August 2009 Reserve treatment record notes a history of hip pain.  In addition, a November 2012 VA treatment record notes hip pain and September 2014 records reflect complaints of increased pain in the hips.

The Board notes that service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA.  In this case, the Board finds that the Veteran should be accorded a VA examination regarding her claim of service connection for a right hip disability because there is at least an indication that recurrent symptoms involving the right hip may be related to an injury during ACDUTRA.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to a higher rating for major depressive disorder, and although records in December 2015 reflect that a scheduled VA examination was cancelled because the Veteran was unreachable by phone and did not respond to a letter requesting that she make contact in that regard, a Disability Benefits Questionnaire (DBQ) was completed in February 2016.  The DBQ notes that the Veteran has VA counseling once per month with a social worker, as well as with a speech therapist for memory and word finding difficulties.  As such, complete VA treatment records should be associated with the claims file as these may be relevant to the claim.  

The issue of entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days for a service-connected disability is intertwined with the rating issue and will also be remanded. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records, to include counseling and speech therapy records.  

2.  After completion of the above, schedule the Veteran for a right hip examination by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner should first identify any current right hip disability.

Then, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified right hip disability had its onset during, or is otherwise related to, the June 2006 period of ACDUTRA.

A rationale for all opinions expressed should be provided.  

3.  Also, schedule the Veteran for a fibromyalgia examination by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to determine whether the Veteran meets the criteria for a diagnosis of fibromyalgia.

The February 2012 VA examination should be considered that attributed the overlapping symptoms to depression.

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

